DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (and claims 2-16 due to their dependency from claim 1) is rendered indefinite because it is unclear if the interlayer film contains both a polyvinyl acetate and a compound obtained by trimethylsilylating the polyvinyl acetate or if the polyvinyl acetate contained in the film is the compound obtained through trimethylsilylation.

Claim Language
For the purpose of examination, the interlayer film is taken to contain a polyvinyl acetate that is obtained by trimethylsilylating polyvinyl acetate in the presence of N,O-bis(trimethylsilyl)trifluoroacetamide such that the compound shows a hydrogen peak of trimethylsilyl group in the range of 0.06 to 0.3 ppm in an 1H-NMR measurement in chloroform-d 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.  Likewise, claims 2-16 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention as claimed is directed to an interlayer film for laminated glass have a one or multilayer structure.  The film comprises a layer containing polyvinyl acetate and a compound obtained by trimethylsilylating the polyvinyl acetate in the presence of N,O-bis(trimethylsilyl)trifluoroacetamide.  The compound shows a hydrogen peak of trimethylsilyl group in the range of 0.06 to 0.3 ppm in an 1H-NMR measurement in chloroform-d and a ratio of 0.02 to 3 for peak intensity of all peaks between 0.06 to 0.3 ppm to all peaks between 4.5 to 5.3.
	Weber et al. represent the closest prior art.  Weber et al. is directed to a film composition comprising a binder copolymer of formula Mw(VAc)x(VOH)y(VOS)z wherein VAc is vinyl acetate and VOS is vinyl trimethylsilyl ether (column 1, lines 40-55)  The film may be used in a laminated structure, such as a windshield (column 1, lines 63-68).  The vinyl trimethylsilyl ether component is formed by first hydrolyzing a portion of the vinyl acetate to vinyl alcohol then converting most or all of the alcohol groups to trimethylsilyl ethers (column 2, line 61-column 3, line 7).
1H-NMR measurement conducted in chloroform-d, there is nothing that would lead one of ordinary skill in the art art expect ratio of the intensity of all peaks between 0.06 to 0.3 ppm and all peaks between 4.5 to 5.3 ppm to inherently be within the range of 0.02 to 3.  Additionally, there is nothing to suggest or motivate one of ordinary skill in the art to modify the compound such that the ratio of the intensity of all peaks between 0.06 to 0.3 ppm and all peaks between 4.5 to 5.3 ppm would fall within the range of 0.02 to 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787